Appeal from a judgment of the Supreme Court (Richards, J.), entered September 21, 2010 in Clinton County, which, in a proceeding pursuant to CPLR article 78, granted respondent’s motion to dismiss the proceeding as untimely.Petitioner commenced this CPLR article 78 proceeding challenging a March 2009 decision of the Board of Parole denying his request for parole release. The Attorney General has advised this Court that the Board conducted another hearing in February 2011, and petitioner’s request for parole release was again denied. Although petitioner advises that he did not attend and that the hearing was held in his absence, there is no indication that he waived the February 2011 hearing. In view of this, the appeal must be dismissed as moot (see Matter of Agosta v Alexander, 67 AD3d 1086 [2009]; Matter of Alvarez v New York State Div. of Parole, 63 AD3d 1402 [2009], appeal dismissed 13 NY3d 823 [2009]).Peters, J.P., Rose, Lahtinen, Kavanagh and Garry, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.